Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 15-20 in the reply filed on 7/12/22 is acknowledged.
Claims 9-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/22.
Claim Rejections - 35 USC § 112
Claim 3 recites the limitation "the target refresh operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first type of refresh address" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites limitations “performing a first of the first type of refresh operation…” in line 2, and “performing a second of the type of refresh operation…” in line 4.  It is unclear that what “a first” and “a second” are represented for.
Allowable Subject Matter
Claims 1-2, 4-8, 15-18 are allowed.  Claims 1 and 15 are independent claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an apparatus comprising a refresh control circuit configured to perform a plurality of refresh operations responsive to each activation of a refresh signal, wherein each of the plurality of refresh operations is either a first type of refresh operation or a second type of refresh operation, and wherein each time the refresh signal is provided, at least one of the plurality of refresh operations is the first type of refresh operation as recited in claim 1.
Claims 2, 4-8 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a method comprising receiving an activation of a refresh signal at a refresh control circuit; performing a plurality of refresh operations with the refresh control circuit responsive to the activation of the refresh signal, wherein each of the plurality of refresh operations is a first type of refresh operation or a second type of refresh operation, and wherein the plurality of refresh operations includes performing at least one of the first type of refresh operation.as recited in claim 15.
Claims 16-18 are therefore allowed because of their dependency on claim 15.
Claims 3, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824